Exhibit 10.86
Pyramid Technologies Industrial, LLC
PROPOSAL TO
HOST AMERICA / RS SERVICES
June 23, 2005 Revision B

   
A.
Based on our initial visit to RS Services on May 26, 2005, here are the
priorities we agreed upon:
       
       
1.
Create a potted SCR snubber.
       
      
       
2.
Add time feature to the software of the LightMasterPlusÒ
       
       
       
3.
Modularize all sizes—30A, 60A, 100A, 200A, and 400A.  Priority to 100A and 200A
for the anticipated Wal-Mart project.
       
       
       
4.
Reduce Harmonic Distortion.
       
       
B.
After our return and study of the program, we have looked at the priorities and
have come to the following conclusions:
       
       
1.
The implementation of the time feature as the LightMasterPlusÒ, as currently
configured, is not an effective use of time.  To be valuable to the user, this
feature must be combined with external communication to set time parameters. 
Attempts to manually change timed events by improperly trained personnel could
be hazardous.
       
       
       
2.
Using the current PCBA design, we will take the time to modularize the 100A and
200A sizes.  The others, very small volume, should be made the way they are
currently made until our proposed redesign is undertaken.
       
C.
Our proposal for the LightMasterPlusÒis as follows:
       
       
1.
Pyramid Industrial becomes the focal point for all engineering knowledge and
George Bucci will be the go-to-guy for all questions RS Services can’t handle. 
For any field work, we would charge work time and travel expenses at cost.
       
       
       
2.
Complete the SCR snubber immediately.  Design is complete.  Prototype shipped to
RS Services in early June.
       
       
       
3.
Create modular designs (based on current PCBA design) for the 100A and 200A
sizes.
       
       
       
4.
Redesign the LightMasterPlusÒ with the following deliverables:

 
Page 1 of 5

48 Elm Street, Meriden, CT 06450-5798●Phone: 203-238-0550●Fax: 203-634-1696
www.PyramidTechnologies.com
 
 

--------------------------------------------------------------------------------

 
 
Pyramid Technologies Industrial, LLC

       
       
a.
New, single PCBA.  Source code will include timing and external communications. 
The new source code will use the basic algorithms that are used today; however,
it will be new and unique.
       
       
       
       
       
b.
External programming via windows.  Communications connection via modem, cable,
etc.  Program auto-installs on any computer meeting minimum requirements. 
Utilizes proven communication technology developed for PTI time recorders. 
Allows authorized person to make remote changes to the savings settings and
timing functions.  Please note that we consider this feature very important. 
This will prevent potential competition by motor controller manufacturers.
       
       
       
       
       
c.
New PCBA design delivers BOM savings of $75.00 per LightMasterPlusÒ unit
compared to the current design.
       
       
       
       
       
d.
Phase lock loop design means PCBA’s are impervious to EMI (conducted
interference) on the power line.  This prevents controller induced SCR misfires.
       
       
       
       
       
e.
Design will include reduction in harmonic distortion that is patentable.  We
will apply.  Cost of patent application and filing is the responsibility of Host
/ RS Services and will be presented at cost.
       
       
       
       
       
f.
Modular designs for the 30, 60, 100, 200 Amp sizes.  At this time, we believe
that two 200A units will be more cost effective than a single 400 Amp design. 
Standard heatsink/PCBA/SCR/fuse assemblies allow the creation of cost effective
special units for customers that want extra features.  Snubbed SCR’s will
prevent SCR induced misfiring.
       
       
       
       
       
i.
All standard designs will be UL/CUL approved and/or recognized.  Cost of UL/CUL
application and listing is the responsibility of Host / RS Services and will be
presented at cost.
       
       
       
       
       
       
ii.
Heatsink sizes will be determined by thermal studies.  All heatsinks will be
black anodized for corrosion protection and maximum radiation.
       
       
       
       
       
       
iii.
Tooling costs are the responsibility Host / RS Services.  These will not exceed
$20,000 per size.
       
       
       
       
       
       
g.
Pyramid would be responsible for the manufacturing of the modules and the
standard finished LightMasterPlusÒ units and RS Services would be responsible
for assembling any special units from modules supplied by Pyramid.  Pricing TBD
and agreed upon by both parties.  Note: Promised material savings of $75.00 per
LightMasterPlusÒ will be realized here.

 
Page 2 of 5
48 Elm Street, Meriden, CT 06450-5798●Phone: 203-238-0550●Fax: 203-634-1696
www.PyramidTechnologies.com
 
 

--------------------------------------------------------------------------------

 
Pyramid Technologies Industrial, LLC

       
       
h.
Modular construction carries forward to MotorMasterPlusÒ.  MotorMasterPlusÒ will
be redesigned for cost-effective, modular construction as part of this proposal.
       
       
       
       
       
i.
Schedule for LightMasterPlusÒ redesign:
       
       
       
       
       
       
i.
Prototypes—5 months ARO
       
       
       
ii.
Pilot Production—11 months ARO
       
       
       
iii.
UL/CUL approved* units available to customers—16 mos. ARO
       
       
       
       
* UL approval time estimated based on past experience
       
D.
Concurrently with the LightMasterPlusÒ, Pyramid will develop the HomeMasterPlusÔ
home unit.
       
       
1.
Both 100A and 200A designs.
       
       
       
2.
Standard box for basement installation.  (A quick investigation shows the heat
dissipation requirements preclude mounting behind the meter.)
       
       
       
3.
Patentable brownout protection.  We will apply.  Cost of patent application and
filing is the responsibility of Host / RS Services and will be presented at
cost.
       
       
       
4.
UL/CUL approved.  Cost of UL/CUL application and listing is the responsibility
of Host / RS Services and will be presented at cost.
       
       
       
5.
Schedule:
       
       
       
       
a.
Prototypes—6 months ARO
       
       
b.
Pilot Production—12 months ARO
       
       
c.
UL/CUL approved* unit delivery to customers—17 months ARO
       
       
       
* UL approval time estimated based on past experience
       
       
       
E.
Property at time of completion:
       
       
       
Upon completion of the project, and payment in full by Host / RS Services,
Pyramid recognizes that the following property developed by Pyramid belongs to
Host / RS Services:
 
       
1.
All hardware designs and all software including original source codes.
       
2.
All tooling for which Pyramid has been reimbursed by Host / RS Services.
       
3.
All patent rights for patents granted on the designs.
       
4.
All UL/CUL listings for listings and recognitions granted on the designs.
       
       

Page 3 of 5

48 Elm Street, Meriden, CT 06450-5798●Phone: 203-238-0550●Fax: 203-634-1696
www.PyramidTechnologies.com
 
 

--------------------------------------------------------------------------------

 
Pyramid Technologies Industrial, LLC

F.
Payment and terms:
       
       
       
1.
In consideration of the work listed above, Host / RS Services will pay Pyramid
Technologies Industrial, LLC the following payments:
       
       
       
       
a.
$500,000 upon acceptance of the proposal.  This is payable as follows:
       
       
i.  
$250,000 on date of acceptance.
       
       
ii.  
$50,000 each month for the next 5 months.
       
       
b.
A $50 royalty fee will be paid to Pyramid for use of their time access
proprietary software, and any other proprietary software used.  This fee will be
paid on the first 20,000 PCB’s ordered from Pyramid utilizing this software.  If
the total royalty payments in the first 3 years following the first shipment of
a unit qualifying for the royalty are less than $500,000, Host shall pay Pyramid
the balance of $700,000 minus royalties already paid and the royalty requirement
ends.
       
       
c.
$100,000 upon delivery of the new LightMasterPlusÒ and HomeMasterPlusÔ
prototypes and MotorMasterPlusÒ redesigned for modular construction.  Prototypes
are defined as hand built samples of the final product design.
       
       
d.
$100,000 upon delivery of the new LightMasterPlusÒ and HomeMasterPlusÔ pilot
units.  Pilot units are defined as the first run of production using actual
production tooling and production techniques.
       
       
e.
$100,000 upon delivery of the new LightMasterPlusÒ, and HomeMasterPlusÔ units,
UL/CUL approved and ready for delivery to customers.  Delivery of units is
defined as when both of the two models are available for shipment to customers.
       
       
       
       
2.
As an incentive for timely completion, and to couple Pyramid’s success with Host
America’s, Host America will grant stock options of 175,000 shares to Pyramid
Technologies Industrial, LLC immediately upon acceptance of the proposal.   
These options to vest as follows:

Project completed 11 months or less after ARO* (After Receipt of
Order):               
100%
Project completed 13 months or less after ARO*:
75%
            (25% never vest and revert to Host America)
Project completed 15 months or less after ARO*:
50%
            (50% never vest and revert to Host America).
Project completed 15 months or more after ARO*:
0%
            (100% never vest and revert to Host America).
 
       
*For determination of Project Completion for vesting purposes, the Project
Completion date will be the Pilot Production run as defined in section (F.1.d)
above. The scheduled completion dates in sections (C.4.i.ii) and (D.5.b) will
be extended by mutual agreement in the event of a change in product
specifications.

Page 4 of 5

48 Elm Street, Meriden, CT 06450-5798●Phone: 203-238-0550●Fax: 203-634-1696
www.PyramidTechnologies.com
 
 

--------------------------------------------------------------------------------

 
Pyramid Technologies Industrial, LLC

       
3.
Vested options must be exercised within 5 years of original issue date or any
unexercised, vested options revert to Host America.  Pyramid agrees that from
the date the options vest, Pyramid will sell no more than 100,000 shares in each
subsequent 12 month period.
       
       
G.
Cancellation:
       
       
       
1.
Once begun, if this project is cancelled by Host America / RS Services for
cause, Host / RS Services will owe all of the payments in Section (F.1.a) plus
100% of any additional payment due under Section (F.1. c., d., and e.)  which is
earned to that point, plus 25% of the next payment due under Section (F.1).  No
options vest.  No royalties will be paid unless earned.  All options revert to
Host America.  Recognized causes are:
       
       
       
       
       
a.
Bankruptcy of Host America and/or RS Services.
       
       
b.
Cessation of the LightMasterPlusÒ portion of Host/RS Services’ business.
       
       
c.
A change in technology that renders LightMasterPlusÒ not commercially viable.
       
       
d.
A change in the marketplace that renders LightMasterPlusÒ not commercially
viable.
       
       
e.
Pyramid Technologies not performing according to proposal
       
       
f.
Pyramid Technologies not delivering a working model on a timely manner
       
       
       
       
In the case of Pyramid Technologies not performing or not delivering as in e.
and f. above, and/or described in this proposal, no additional payments will be
due and F.I.A. payment would cease at that time.
       
       
       
2.
Once begun, if this project is cancelled by Host America / RS Services for no
cause, Host / RS Services will owe all of the payments in Section (F.1.a) plus
100% of any additional payment due under Section (F.1) plus 100% of the next
payment due under Section (F.1).   All options vest as of the cancellation date.

Proposed by,
John W. Ekegren, President
Pyramid Technologies Industrial, LLC
Accepted by,
Geoffrey Ramsey, CEO
Host America, Inc.
Dated: June __, 2005
This date is the starting date for schedules in Sections (C) and (D).
Page 5 of 5

48 Elm Street, Meriden, CT 06450-5798●Phone: 203-238-0550●Fax: 203-634-1696
www.PyramidTechnologies.com